Citation Nr: 0920947	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
chronic wound infection with osteomyelitis of the right hip.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  By this action, the RO granted service 
connection for wound infection with osteomyelitis of the 
"left" hip.  The RO later recognized that the infection and 
osteomyelitis affected the right hip, not the left.  This 
mistake was corrected by rating actions taken in November 
2007 and February 2008.  The Veteran has not objected to the 
correction.


REMAND

The Veteran contends that his chronic wound infection with 
osteomyelitis of the right hip has been more disabling than 
indicated by the assigned rating.  He therefore contends that 
a higher rating is warranted.

The RO has indicated, in part, that a rating higher than 20 
percent is not warranted because the Veteran is also service 
connected for post-operative residuals of a malignant fibrous 
histiocytoma affecting muscle group XIV in the area of the 
right hip and because the rating assigned for this disability 
already contemplates the Veteran's pain and chronic 
infection.  See October 2007 Supplemental Statement of the 
Case (SSOC).  The RO's reasoning appears to be based on the 
rule against pyramiding that prohibits the award of separate 
ratings for the same manifestations.  38 C.F.R. § 4.14 
(2008).  Nevertheless, despite its reliance on § 4.14, the RO 
in fact awarded a separate rating of 20 percent on account of 
infection.  It should also be noted that the RO used 
38 C.F.R. § 4.104, Diagnostic Code 7121 to rate the post-
operative residuals of the malignancy, which refers to pain, 
but not to infection.  (The criteria of Diagnostic Code 5000 
that are used to rate osteomyelitis refer to infection and 
generally to constitutional symptoms, but not to pain.)  

Under Diagnostic Code 5000 for acute, subacute, or chronic 
osteomyelitis, a 100 percent rating is warranted for 
osteomyelitis of the pelvis, vertebrae, or extending into 
major joints, or with multiple locations or with long history 
of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms; a 60 
percent rating is warranted where there are frequent 
episodes, with constitutional symptoms; a 30 percent rating 
is warranted with definite involucrum or sequestrum, with or 
without discharging sinus; and a 20 percent rating is 
warranted with discharging sinus or other evidence of active 
infection within the past 5 years.  38 C.F.R. § 4.71a 
(Diagnostic Code 5000).

The Board notes that "constitutional" means "affecting the 
whole constitution of the body; not local."  Dorland's 
Illustrated Medical Dictionary (2007).  The United States 
Court of Appeals for Veterans Claims held that, in an 
increased rating claim for osteomyelitis, if the record is 
devoid of any medical support that a Veteran has any 
constitutional symptoms, there is a plausible basis for 
concluding that the Veteran is not entitled to a rating in 
excess of 30 percent.  Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).  Here, therefore, for a rating in excess of 
30 percent under Diagnostic Code 5000, the question is 
whether there is some manifestation of the Veteran's 
disability beyond localized problems.  

As noted above, service connection has been granted for 
osteomyelitis of the "right hip."  Such a characterization 
suggests that a major joint has been affected by 
osteomyelitis, which would warrant a 100 percent rating; 
however, an August 2005 VA examiner has opined that 
"osteomyelitis does not appear to extend into a joint."  
(Radiological evaluation recited in the examination report 
referred to radiolucent areas in the right greater trochanter 
and in the neck of the femur and proximal shaft of the femur.  
It was noted that hematogenous osteomyelitis could produce 
this appearance.)  Whether the service-connected 
osteomyelitis directly affects the joint or not is something 
that must definitely be determined, especially in light of 
the rating criteria that turn on whether osteomyelitis 
affects a major joint.  

The Board also notes that the VA examiner specifically 
indicated that the Veteran experiences a constitutional sign 
of bone disease-"debility."  This problem is specifically 
contemplated by the criteria of Diagnostic Code 5000, and if 
associated with a long history of intractability, warrants a 
100 percent rating.  

As for whether the Veteran has had a long history of 
intractability, there appears to be some conflicting 
evidence.  At the August 2005 examination, the examiner noted 
that the Veteran had an open chronic sore and needed 
continued intravenous antibiotics for flaring of infections.  
The Veteran reported flare-ups every five to six months 
lasting one to two weeks.  The examiner diagnosed the Veteran 
with chronic osteomyelitis with exacerbations.  

In April 2006, a VA examiner noted that the Veteran had had 
an open sore on his right hip since a 1999 surgery.  An 
August 2004 letter from H. C. Goodpasture, M.D., shows that 
the Veteran had required intravenous antibiotic followed by 
an oral antibiotic to suppress infection.  It was noted that 
an attempt to back off use of antibiotics resulted in a 
worsening of the infection.  Dr. Goodpasture opined that the 
Veteran would not likely ever completely be clear of this 
infection, and the recommendation was made that he be on 
lifelong antibiotic medication.  Nevertheless, an April 2006 
VA examiner specifically noted that the last debridement of 
the area was in 2002 and that the Veteran had only had 4 
recurrences in 3 years, which suggests that, while the 
Veteran has had to remain on continuous antibiotic, the 
infection recurs only about once a year on average.  Whether 
the Veteran's problem is therefore considered intractable or 
resistant to relief or control is a question that is not 
answered by the available record.  In order to obtain 
evidence on this point, a remand is required.  

Accordingly, this case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be scheduled for 
an examination to determine the extent of 
his infection with osteomyelitis in the 
proximal femur area.  Radiological 
evaluation should be conducted to 
specifically 


determine whether the osteomyelitis has 
affected the right hip joint.  The 
examiner should review the entire record.  
It should be noted whether the Veteran 
continues to require regular antibiotic 
treatment for relief or control of 
infection.  The frequency of episodes of 
osteomyelitis should be noted and it 
should be reported whether the Veteran 
experiences involucrum or sequestrum.  
The examiner should specifically state, 
after review of the radiological 
findings, whether the osteomyelitis 
extends to the pelvis or right hip joint, 
whether this disease can be considered 
intractable, and whether the Veteran 
experiences debility, anemia, amyloid 
liver changes, or other continuous 
constitutional symptoms as a result.  The 
examiner's findings and conclusions 
should be explained in detail.

2.  The AOJ should ensure that the 
examination report is sufficient to rate 
the Veteran's disease and thereafter 
undertake any additional development 
suggested by the report.  If a 100 
percent rating is not awarded for 
infection with osteomyelitis, a SSOC 
should be issued.  The Veteran and his 
attorney should be given opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




